Citation Nr: 1040143	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
neurological manifestations of low back disability in the left 
lower extremity.

3.  Entitlement to service connection for neurological 
manifestations of a low back disability in the right lower 
extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and June 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that awarded a 20 percent disability 
rating for low back strain, effective February 16, 2000, and 
denied service connection for degenerative disc disease and 
myositis of the lumbar spine with radiculopathy of the left leg.  
A June 2004 rating decision again denied service connection for 
degenerative disc disease of the lumbar spine, and also denied an 
increased rating for low back strain.  In an April 2007 decision, 
the Board remanded the claims for further development.  
Thereafter, a September 2007 rating decision awarded a 20 percent 
rating for degenerative disc disease of the lumbar spine, 
effective February 16, 2000, noting that the rating took into 
account both the Veteran's degenerative disc disease and low back 
strain.    
 
In an August 2008 decision, the Board denied entitlement to an 
initial rating in excess of 20 percent for a low back disability, 
granted service connection for neurological manifestations of the 
left lower extremity and assigned a 10 percent rating, and denied 
service connected for neurological manifestations of the right 
lower extremity.  In August 2009, the Veteran's attorney and the 
VA's General Counsel filed a joint motion with the Court of 
Appeals for Veterans Claims to vacate the Board's decision.  The 
Court remanded the Veteran's case to the Board.  

The issues of entitlement to an earlier effective date for the 
grant of service connection for a low back disability and 
entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

The Veteran indicated in a December 2007 statement and at a 
December 2008 VA examination that he received treatment for his 
back disability at a VA Medical Center.  The VA outpatient 
treatment records associated with the claims file are dated from 
March 2000 to July 2005 and from January 2008 to October 2009.  
Consequently, any VA treatment records dated between July 2005 
and January 2008 and since October 2009 should be obtained.  

The Veteran was last afforded a VA examination in November 2008.  
At that time he reported weakness and numbness of the left lower 
extremity.  The Veteran did not report any symptoms related to 
his right lower extremity.  He reported occasional episodes of 
urinary and bowel incontinence.  The examiner did not indicate 
whether any urinary or bowel incontinence was related to the 
Veteran's service-connected low back disability nor did the 
examiner include a detailed sensory examination.  Consequently, 
another VA examination should be scheduled.  

The threshold factor for extraschedular consideration is a 
finding is that the evidence presents such an exceptional 
disability picture that the schedular criteria for the service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. 
§ 3.321(b)(1) (2009).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun v. 
Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  
The Veteran has indicated that his low back disability interferes 
with his ability to work in his usual occupation in construction 
and the February 2008 VA examiner indicated that the Veteran's 
low back disability had significant effects on his usual 
occupation.  Following readjudicatoin of the claims at issue, it 
should be determine whether referral to the Director of 
Compensation and Pension is warranted for consideration of an 
extraschedular rating for the Veteran's service-connected 
disabilities.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA outpatient treatment 
reports dated between July 2005 and January 
2008 and since October 2009. 

2.  Arrange for the Veteran to undergo a VA 
spine examination.  The examination should 
include a detailed neurological examination 
including a determination of whether the 
Veteran currently has any neurological 
manifestation of the right lower extremity.  
All indicated studies, to inlcude range of 
motion, should be performed and the results 
noted in the examination report.  Any 
additional functional losses due to pain, 
fatigability, weakness, incoordination, and 
excess motion should be equated to 
limitation of motion beyond the limitations 
shown clinically.  The examiner should 
determine whether the Veteran has any bowel 
or bladder incontinence and if so whether 
either is related to his service-connected 
low back disability.  

3.  Then, readjudicate the claims.  
Consideration should be given as to whether 
referral to the Director of Compensation 
and Pension is warranted for consideration 
of an extraschedular rating for the 
Veteran's service-connected disabilities.  
If action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



